     Case 3:18-cv-01374-N Document 60 Filed 12/05/19          Page 1 of 1 PageID 833



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JOHN DEHN,                                   §
                                             §
        Plaintiff,                           §
                                             §
v.                                           §          Civil Action No. 3:18-CV-1374-N
                                             §
CREDIT MANAGEMENT, LP,                       §
                                             §
        Defendant.                           §

                                   FINAL JUDGMENT

        In accordance with the verdict of the jury [56], the Court renders judgment in favor

of Defendant Credit Management, LP (“Credit Management”) against Plaintiff John Dehn

(“Dehn”) for all claims brought by Dehn. The Court further orders that Dehn take nothing

and that court costs be taxed against Dehn. All relief not expressly granted is denied. This

is a final judgment.



        Signed December 5, 2019.




                                                         ___________________________
                                                                David C. Godbey
                                                           United States District Judge




FINAL JUDGMENT – SOLO PAGE
